Citation Nr: 9934791	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  97-25 359	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
frostbite of the legs and feet and, if so, whether all the 
evidence both old and new warrants the grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, the appellant's wife, and the appellant's daughter


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from August 1942 to March 
1946.  He was awarded the Combat Infantry Badge.

The veteran did not appeal an April 1976 notice of denial of 
a claim for service connection for residuals of frostbite of 
the legs and feet.  He was notified in January 1979, after 
receipt of correspondence concerning that matter, that new 
and material evidence would be required to reopen that claim.  

Following an application to reopen that claim in August 1987, 
the veteran was notified in September 1987 that reopening of 
that claim was denied but no appeal was taken.  Following 
receipt of another application to reopen that claim in May 
1994, the veteran was notified in October 1994 of a rating 
action of that same month denying reopening of that claim.  
However, no appeal was taken from that denial of reopening.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in May 1996 denying reopening of 
the claim for service connection for residuals of frostbite 
of the legs and feet.  The veteran, his wife, and his 
daughter testified in support of that claim at a December 3, 
1997 RO hearing.  


FINDINGS OF FACTS

1.  The veteran was notified in April 1976 of a denial of 
service connection for residuals of frostbite of the legs and 
feet but no appeal was taken from that rating action.  He was 
notified in September 1987 and again in October 1994 of 
denials of applications to reopen that claim.  No appeal was 
taken from any of these denials.  

2.  Additional evidence submitted since the unappealed rating 
action of October 1994 to reopen the claim for entitlement to 
service connection for residuals of frostbite of the legs and 
feet, taken together with evidence previously on file is new 
and material and reopens the claim and establishes that the 
claim is well grounded. 


CONCLUSIONS OF LAW

1.  The unappealed April 1976 denial of service connection 
for residuals of frostbite of the legs and feet and the 
unappealed denials of reopening of that claim in September 
1987 and October 1994 are final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302(a) (1999).  

2.  The new and material evidence, when considered with the 
old evidence, is sufficient to reopen the claim for service 
connection for residuals of frostbite of the legs and feet 
and to establish that the claim is well grounded.  38 
U.S.C.A. §§ 5107(a), 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was notified in April 1976 of a denial of service 
connection for residuals of frostbite of the legs and feet 
but no appeal was taken from that rating action.  He was 
notified in September 1987 and again in October 1994 of 
denials of applications to reopen that claim.  No appeal was 
taken from any of these denials.  

Under 38 U.S.C.A. §§ 5108, 7105(c) (West 1991) and 38 C.F.R. 
§§ 3.104, 20.302(a) (1998) a rating action which is not 
appealed is final and may not be reopened unless new and 
material evidence is presented.  New and material evidence is 
jurisdictional, i.e., if new and material evidence is not 
submitted to reopen a previously denied claim, the Board is 
without jurisdiction to adjudicate the merits.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  New and material 
evidence is jurisdictional, i.e., if new and material 
evidence is not submitted to reopen a previously denied 
claim, the Board is without jurisdiction to adjudicate the 
merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (decided 
September 16, 1998), the United States Court of Appeals for 
the Federal Circuit (hereinafter "Federal Circuit") held 
that in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) impermissibly defined 
"material evidence" as requiring, for reopening of a 
previously denied claim, that such evidence establish "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  The new standard established in Hodge 
is lower than that in Colvin and requires only that the new 
and material evidence is so significant that it must be 
considered to fairly decide the merits of the claim.  "[A]ny 
evidence found to be material under the more stringent Colvin 
test would also have to be found to be material under the 
more flexible Hodge standard."  Fossie v. West, 12 Vet. 
App. 1, 4 (1998).  The Hodge test "calls for judgment as to 
whether new evidence [] bears directly or substantially on 
the specific matter."  Fossie, at 4.  

New evidence can be material if it provides a more complete 
picture of circumstances surrounding the origin of an injury 
or disability.  Elkins v. West, 12 Vet. App. 209, 214 (1999) 
(en banc).  If no new evidence is submitted, no further 
analysis of materiality is required since evidence which is 
not new can not be both new and material.  Smith (Russell) v. 
West, 12 Vet. App. 312, 315 (1999).  Moreover, if there is no 
new and material evidence, the Board is without jurisdiction 
to proceed further, Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996), and there the analysis must end.  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  

There is now a three-step analysis in applications to reopen 
a final previously denied claim under 38 U.S.C.A. § 5108 
(West 1991).  First, there must be evidence submitted since 
the last disallowance on any basis, i.e., on the merits or 
denying reopening (Evans v. Brown, 9 Vet. App. 273, 285 
(1996)), which is new (i.e., noncumulative evidence, not 
redundant, and not previously submitted) and material (i.e., 
that which bears directly and substantially on the issue) 
and, by itself or together with evidence previously on file, 
must be so significant that it must be considered to fairly 
decide the merits of the claim.  

In this regard, VA evidence which was constructively on file 
at the time of the last disallowance on any basis, under Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992), may be new if now 
actually on file, if it otherwise is new and material 
evidence (i.e., it must still not be cumulative and must be 
relevant).  Smith (Russell) v. West, 12 Vet. App. 312, 314-15 
(1999).  

Second, if new and material evidence is presented, the claim 
is reopened and it must immediately determined whether, based 
on all the evidence, the reopened (not the original) claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991) (since a reopened claim is not necessarily well 
grounded).   This is because the Hodge decision effectively 
decoupled the previously announced relationship between 
determinations of well groundedness and of new and material 
evidence (the difference, if any, between evidence required 
for well groundedness and that which constitutes new and 
material evidence appears to be of slight degree; Molloy v. 
Brown, 9 Vet. App. 513, 516 (1996) (citing Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) and Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995)(en banc)).  Elkins v. 
West, 12 Vet. App. 209, 214 (1999).  

In both the determinations of reopening and well 
groundedness, the credibility of the evidence, but not 
necessarily its competence, is presumed if it is not 
inherently false, untrue, or patently incredible, but the 
full weight of such evidence is not assumed.  However, 
neither the doctrine of the resolution of the benefit-of-the-
doubt, at 38 U.S.C.A. § 5107(b) nor the duty to assist in 
obtaining relevant evidence, at 38 U.S.C.A. § 5107(a), is 
applicable.  Third, if the reopened claim is well grounded, 
it must then be adjudicated de novo, after ensuring that the 
duty to assist has been fulfilled, and with application of 
the benefit-of-the-doubt rule.  Elkins v. West, 12 Vet. 
App. 209, 214-218 (1999) and Winters v. West, 12 Vet. 
App. 203, 206-06 (1999) (en banc) (citing Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998)).  

Background

The veteran did not appeal an April 1976 notice of denial of 
a claim for service connection for residuals of frostbite of 
the legs and feet.  The evidence on file at that time did not 
contain the service medical records, a search for the same 
being negative, except for the report of the examination for 
service discharge in March 1946 which revealed no 
musculoskeletal defect and normal skin.  

In 1978 the National Personnel Records Center reported that 
no service medical records were on file, having been 
destroyed in a fire.  

The veteran was notified in January 1979, after receipt of 
correspondence concerning that matter, that new and material 
evidence would be required to reopen that claim.  

The veteran underwent VA examination and testing in 1979.  A 
lumbosacral X-ray revealed mild degenerative spondylitic 
changes of the lower lumbar vertebrae but there was not 
evidence of degenerative disc disease.  On examination he 
complained of pain in just about all the joints of his upper 
and lower extremities.  He had low back pain and his legs 
hurt a little.  He felt that much of his difficulties with 
his legs was due to frostbite of the legs and feet which he 
sustained during service in 1944 and 1945.  He had seen a 
number of doctors, including a local physician in Ozark and 
had seen a Dr. Sander in Dothan, Alabama in an orthopedic 
consultation but had never been hospitalized for this 
difficulty.  He had never been to a neurologist or 
neurosurgeon.  On general examination there were no varicose 
veins.  There was a wart on the dorsal surface of the right 
foot.  There was no pertinent diagnosis.  

VA examination for aid and attendance in April 1980 was 
negative for residuals of frostbite of the legs and feet.  

Following an application to reopen that claim in August 1987, 
the veteran was notified in September 1987 that reopening of 
that claim was denied but no appeal was taken.  In the August 
1987 application the veteran reported that had had trouble 
with his feet since discharge from service.  He had been 
stationed in France and Germany during the winter months when 
his feet froze.  After service he had continued to have 
trouble with his feet and was treated by Dr. A. D. Matthews, 
now deceased, in Ozark, Alabama, and by Dr. T. S. Jackson, 
retired, in Clio, Alabama.  He had been treated at VA 
facilities in Birmingham and Montgomery, Alabama.  

In another application to reopen that claim in May 1994 the 
veteran requested that records from a VAMC in Montgomery, 
Alabama be obtained.  

A VA outpatient treatment record of October 1994 was obtained 
but contained no relevant information.  

The veteran was notified in October 1994 of a rating action 
of that same month denying reopening of that claim.  However, 
no appeal was taken from that denial of reopening.  

The veteran reapplied to reopen the claim in an April 1996 VA 
From 21-4138, Statement in Support of Claim, attached to 
which was a copy of a statement from the veteran's military 
squad leader, Mr. [redacted].  Mr. [redacted] stated in a 
letter dated December 11, 1994 that he clearly remembered 
that the veteran's feet and legs were blue and looked frozen.  
The veteran's legs had felt clammy when Mr. [redacted] had 
rubbed the veteran's legs when he had been left in an old 
farm building or barn.  A fire had been built to warm the 
veteran and dry his clothes.  The veteran had also been given 
some alcohol to drink.  

The May 1996 rating action appealed in this case denied 
reopening of the claim.  

The veteran testified at a December 3, 1997 RO hearing that 
he had been in the infantry in Germany and France during 
World War II and had been awarded the Combat Infantry Badge 
(page 1 of that transcript).  He had been in the front lines 
for more than 100 days, including the winter and summer of 
1944.  He had worn only regular GI boots even during the 
winter (page 2).  He had first experienced frostbite of the 
legs in France in December 1944 which had been witnessed by a 
squad leader named [redacted] (page 3).  He had been treated 
by a platoon medic in the front lines for frostbite by 
thawing his lower extremities because the veteran could not 
get to a field hospital (page 4).  He had been on sick call 
in December 1944 and been seen by a company medic (page 4).  
His legs had been treated with medication and had been 
wrapped for about a month.  He had not had a service 
separation examination and had been returned home without the 
disorder being diagnosed but shortly after service he had 
been seen by a private physician (page 5).  Dr. Mathis had 
been the veteran's preservice physician and had treated the 
veteran after service for frostbite but the veteran had been 
unable to obtain the records of Dr. Mathis.  Dr. Mathis had 
applied cream or ointment for application to the veteran's 
legs and the veteran continued to be frequently bothered by 
this condition (page 6).  He had unusual sensations in his 
legs.  He did not recall how long he had been treated by Dr. 
Mathis but had been seen on more than one or two occasions.  
He had been seen at a VA facility in Montgomery, Alabama 
where frostbite had been diagnosed and he had been given 
cream for topical application (page 7).  He wore support hose 
regularly (page 8).  

The veteran's wife testified that she had known the veteran 
prior to service and they had been married in 1947.  On 
return from service his feet had been swollen and red.  A 
private physician had treated the veteran for what appeared 
to be abscessed toes which had improved but he had continued 
to have flare-ups of the symptoms.  She had seen the veteran 
have sores as much as an inch deep and which had drained pus 
and which had been bandaged (page 9).  His legs had been sore 
when they got married but had healed a little bit but he 
would sometimes develop sores and itching.  Now, he would 
develop bad sores two or three times a year and his legs 
stayed blue all of the time (page 10).  She believed that the 
veteran's legs were worse in cold weather and his primary 
postservice employment of being a helicopter mechanic 
required that he be on his feet for prolonged periods of time 
which also aggravated the condition (page 11).  He slept and 
sat with his feet elevated (page 12).  

The veteran's daughter testified that during her teenage 
years the veteran's legs often hurt, requiring that he 
elevate his legs and her mother would apply creams to the 
veteran's legs and wrap bandages around his legs (page 13).  
The veteran also testified that he had not been treated for 
his legs at a VA facility in Dublin, Georgia except on one 
occasion when he had been treated for his legs at that 
facility (but he did not specify when he had been treated or 
how he had been treated) (page 14).  The hearing officer 
indicated that an attempt would be made to locate VA records 
and the veteran indicated that he had no objection to 
appearing for a VA examination if one were needed (page 15).  

Submitted at the hearing was a copy of Daily Sick Reports for 
November 11, 1944 to December 29, 1944.  These reflect that 
the veteran was seen on December 26, 1944.  He was seen or 
treated and returned to duty that same day.  

In December 1997, the RO received VA outpatient treatment 
(VAOPT) records dated from 1980 to 1994.  In April 1980 the 
veteran complained of pain in his legs.  In June 1980 he 
continued to have swelling of the left foot with weakness.  
He had had welling of the left ankle and foot for three 
years.  On examination he had no swelling of the left foot 
but had a prominent bone in his left foot.  In April 1981 he 
complained of soreness of his feet until it was difficult to 
walk.  In June 1982 he reported that his legs itched at 
times.  In January 1983 he had dermatitis of both lower legs.  
In October 1987 he had a lesion on the anterior aspect of the 
left lower leg from an old scrape.  There was a large scab 
formation with a local reaction.  He had edema of both legs 
with multiple varicosities with scrape marks from scratching 
areas that itched.  The diagnoses included infection of the 
legs.  In April 1988 it was noted that he had a history of 
ankle edema.  

These VAOPT records also reflect that in 1989 it was noted 
that he had had a long-term rash on his right thigh for 
years.  He had used various cream preparations without help.  
He had itching and burning all of the time.  The diagnoses 
included questionable psoriasis.  In May 1989 his right heel 
and foot had been painful for 1-1/2 weeks and the diagnosis was 
a questionable calcaneal spur.  Records in August and 
September 1991 reflect that he had had a recent coronary 
bypass graft procedure.  A post-operative leg wound was noted 
in October 1991.  In November 1991 he had, on examination, 1 
+ edema of the left lower extremity due to "graft harvest."  
In February 1992 it was recommended that he wear a support 
hose on his left leg.  In July 1992 he had chronic left lower 
extremity edema but no pretibial edema.  In January 1993 he 
had 2 to 3 + edema at the vein donor site on the left leg.  
In July 1993 he had red macular, scaly lesions on both legs.  
The diagnoses included excoriated dermatitis.  In September 
1994 he had edema of the legs and he had fallen, sustaining 
pretibial abrasions.  He had had frost bite in service.  He 
had discoloration of his legs.  The diagnoses included 
frostbite of the feet with stasis edema of the legs.  

VAOPT records from Montgomery, Alabama medical center dated 
between 1994 and 1995 reflect that in October 1994 the 
veteran had active pretibial and left leg stasis dermatitis.  
In November and December 1995 he had a lesion excised from 
the area of the left ear.  

VAOPT records of 1997 reflect that in July 1997 it was noted 
that the veteran had had a quadruple coronary artery bypass 
graft procedure in 1991.  On examination he had purpura of 
his arms and venous stasis in his left leg with redness and 
scaling.  The diagnoses included venous stasis of the left 
leg secondary to vein harvestation.  

Analysis

Under 38 U.S.C.A. §§ 5108, 7104(b), and 7105(c) (West 1991) 
in order to reopen a previously and finally disallowed claim 
(by the BVA or RO) there must be new and material evidence 
presented since the last disallowed on any basis (including 
not reopening), not only since the denial on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

In Godwin v. Derwinski, 1 Vet. App. 419, 426 (1991) (citing 
Moore v. Derwinski, 1 Vet. App. 401, 406 (1991)) it was held 
that where service medical records were unavailable, a 
combat veteran's statement [of disability in service] is 
sufficient evidence under 38 U.S.C.A. § 345(b) [now 38 
U.S.C.A. § 1154(b) (West 1991)] of an event asserted to have 
occurred in service with respect to which there would 
normally be a service record.  

In O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) it was 
held that "where the service medical records are presumed 
destroyed; in such a case, the BVA's obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened."

If there was a denial of a claim for service connection prior 
to May 18,1990, in a case in which the veteran had active 
service from 1942 to 1945 or from 1950 to 1954, VA 
Adjudication Manual (M21-1) Part III, para. 4.22(c)(2) 
requires that the RO reopen the claim on its own initiative 
to obtain any records of the Surgeon General's Office (SGO).  
Smith v. Brown, 9 Vet. App. 363, 368 (1996) as amended on 
reconsideration in Smith v. Brown, 10 Vet. App. 44, 46 
(1997).  

Here, there has been no search of SGO records by the RO.  
Rather, the new Daily Sick Report records were submitted by 
the veteran at the December 1997 RO hearing.  Accordingly, 
the claim must be reopened for an RO search of SGO records, 
particularly since the veteran was in combat and his service 
medical records were destroyed by fire.  

Additionally, the evidence received since the last denial of 
reopening of the claim, in October 1994, includes the old 
evidence of the service comrade's statement of attempts to 
treat the veteran for what appeared to be frostbite and the 
veteran's new testimony as to inservice treatment.  He has 
indicated that he had continuously had problems with his legs 
and feet since service.  Also, the recently received VAOPT 
records, particularly those of November 1991 and September 
1994, indicate two possible etiologies of the veteran's 
current lower extremity symptoms.  The November 1991 VAOPT 
record indicates that edema of the left lower extremity is 
from a 1991 vein harvesting for a coronary artery bypass 
graft procedure but the September 1994 VAOPT record, which 
was apparently based on a reported history of inservice 
frostbite, reflects a diagnosis of frost bite of the feet 
with stasis edema.  

When viewed most favorably, as required, it is the judgment 
of the Board that the new evidence when taken together with 
the old evidence, is of such significance that reopening and 
de novo adjudication is warranted.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

It must next be determined if the claim is well grounded, for 
the purpose of determining whether the duty to assist 
attaches.  Here, it is clear that the veteran has current 
disability of the lower extremities and considering the 
veteran's participation in combat at the time of the alleged 
incurrence of frost bite and the absence of service medical 
record, inservice incurrence is conceded for the limited 
purpose of adjudicating the well groundedness of the claim.  
Lastly, the September 1994 VAOPT record is sufficient, 
without delving into the accuracy of that diagnosis since it 
was based on a history related by the veteran, to establish a 
nexus (again conceded for the limited purpose of adjudicating 
the well groundedness of the claim).  

Accordingly, the claim for service connection for residuals 
of frostbite of the legs and feet is reopened and is well 
grounded.  


ORDER

The claim for service connection for residuals of frostbite 
of the legs and feet is reopened and is well grounded.  To 
this extent only, the appeal is granted.  


REMAND

Because the claim of entitlement to service connection for 
residuals of frostbite of the legs and feet is well grounded, 
VA has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The veteran testified that he was not able to obtain records 
of Dr. Mathis who had treated him after service for frostbite 
residuals.  However, in his August 1987 application to reopen 
he reported having been treated after service by two 
physicians, Drs. A. D. Matthews (possibly the 'Mathis" 
referred to at the hearing) and T. S. Jackson, but it was not 
clear that either had treated him for frost bite residuals.  
Also, he testified (at page 14 of the 1997 hearing 
transcript) that he had been treated on only one occasion at 
a VA facility in Dublin, Georgia but he did not specify the 
date and it is not clear that any such VA records are now on 
file.  

Lastly, it appears that diagnostic clarification is in order 
as to the etiology of the veteran's current vascular (or 
possibly neurological) disturbance of his lower extremities 
and, thus, a VA examination for that purpose is in order.  

As to both RO and Board examination requests, (1) when posing 
a question, the question may not be phrased in a manner that 
suggests the answer (e.g., inviting refutation of a prior 
medical opinion); (2) may not limit the scope of inquiry of 
the examiner; and (3) may not give the examiner discretion as 
to whether to review prior medical records (38 C.F.R. § 4.1, 
disability must be reviewed in relation to its history, and 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) examinations 
must consider records of prior medical treatment so the 
evaluation will be a fully informed one).  Colayong v. West, 
12 Vet. App. 524, 535 (1999) (where an RO request for 
examination committed all three violations).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
residuals of frost bite of the feet.  

Specifically, this should include (but is 
not limited to), if possible, the names 
and current addresses of Drs. Mathis, A. 
D. Matthews, and T. S. Jackson.  

He should also be requested to provide 
the approximate date(s) of VAOPT at a VA 
facility in Dublin, Georgia.  

With any necessary authorization from the 
veteran, the RO should attempt to obtain 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

If private treatment records are 
requested but not obtained, the veteran 
and his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain these records.  38 C.F.R. 
§ 3.159(c) (1999).  

2.  The RO should take the appropriate 
steps to have the records of the SGO 
search for any records pertaining to the 
veteran.  

3.  The RO should schedule the veteran 
for examination for the purpose of 
determining the nature, cause, and 
etiology of any vascular or neurological 
pathology of the veteran's legs and feet 
that the veteran may now have.  

The claims folder and a copy of this 
remand should be made available and 
reviewed by the examiner prior to the 
examination of the veteran.  

The examiners should be requested to 
respond to the following questions:

(A) Is it more likely than not that the 
veteran had some form of vascular or 
neurological pathology of the legs and 
feet during service?  

(B) Is it more likely than not that any 
vascular or neurological pathology of the 
legs and feet that the veteran had after 
active service, first had its' onset 
during military service or is otherwise 
related to any frost bite injury during 
service?  

All indicated tests and studies should be 
performed.  All findings should be 
reported.  The examiner should explain 
the rationale for any opinion and it 
would be helpful if the examiner would 
support his or her opinion with 
references to the medical records, 
clinical findings, or appropriate medical 
literature.

4.  If the veteran fails to report for VA 
examination, the RO should inform him of 
the requirements of 38 C.F.R. § 3.655, 
and give him an opportunity to explain 
any good cause he may have for missing 
the examination.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994). 

6.  Following completion of the above 
development, the RO should review the 
evidence and determine whether the 
veteran's claims may be granted.  

7.  If any determination remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons and 
bases for the decision reached.  

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 



